Exhibit 10.3
ATLAS AIR WORLDWIDE HOLDINGS, INC.
ANNUAL INCENTIVE PROGRAM
FOR SENIOR EXECUTIVES
Amended by Compensation Committee: As of July 1, 2011





--------------------------------------------------------------------------------



 



ATLAS AIR WORLDWIDE HOLDINGS, INC.
ANNUAL INCENTIVE PROGRAM
FOR SENIOR EXECUTIVES
Section 1. Purpose.
     The purpose of the Program is to set forth certain terms and conditions
governing cash awards made under Atlas Air Worldwide Holdings, Inc.’s (“AAWW”)
2007 Incentive Plan, as amended (the “Plan”). The Program shall be treated for
all purposes as a sub-plan or arrangement for the grant of Cash Awards under the
Plan. Awards under the Program are intended to qualify for the performance-based
compensation exception to the limitations on tax deductibility imposed by
Section 162(m) of the Code and together with the applicable terms of the Plan
and Program shall be construed accordingly. The Program shall be effective as of
January 1, 2007, and shall be applicable for the 2007 Program Year and
subsequent Program Years during the continuance of the Plan unless amended or
terminated by the Committee pursuant to Section 10. Capitalized terms not
defined herein shall have the meanings given in the Plan.
Section 2. Definitions.
     2.1. Award shall mean an opportunity to earn benefits under the Program.
     2.2. Atlas shall mean AAWW or its subsidiaries, as applicable.
     2.3. Base Salary shall mean an Eligible Employee’s actual base salary for
the applicable period.
     2.4. Board shall mean the Board of Directors of AAWW.
     2.5. Beneficiary shall mean a Participant’s beneficiary designated pursuant
to Section 8.
     2.6. Code shall mean the Internal Revenue Code of 1986, as amended from
time to time.
     2.7. Committee shall mean the Compensation Committee of the Board.
     2.8. Eligible Employee means any of the Chief Executive Officer, President,
Executive Vice Presidents and Senior Vice Presidents of AAWW and such other
Atlas senior executive officers as shall be designated by the Committee.
     2.9. Participant shall mean any Eligible Employee during such Eligible
Employee’s period of participation in the Program.
     2.10. Program shall mean this Atlas Air Worldwide Holdings, Inc. Annual
Incentive Program for Senior Executives, as it may be amended from time to time.
     2.11. Program Year shall mean the calendar year.

1



--------------------------------------------------------------------------------



 



Section 3. Administration.
     The Program shall be administered by the Committee. The Committee shall
have full power and authority in its sole discretion to construe and interpret
the Program, establish and amend administrative regulations to further the
purpose of the Program, determine the extent to which Award payments have been
earned by virtue of satisfying the financial goal described in Section 5.2,
determine whether to reduce under Sections 5.2(b) through 5.2(e), to the extent
that cost control, service reliability, management-business objectives and any
other performance criteria have not been satisfied, the amount otherwise payable
under Section 5.2, determine whether to settle a portion of the Award in Atlas
stock and take any other action necessary to administer the Program. All
decisions, actions or interpretations of the Committee shall be final,
conclusive, and binding upon all Participants.
Section 4. Participation.
     Each Eligible Employee shall participate in the Program if he or she is
employed as an Eligible Employee on the first day of the Program Year. An
individual who becomes an Eligible Employee during a Program Year but prior to
September 30 of the applicable year will participate only with respect to Base
Salary earned on and after the date he or she first becomes an Eligible
Employee. Any determination by the Committee to provide incentive compensation
to an Eligible Employee other than as described in the preceding two sentences
shall be treated as a separate award made outside the Program.
Section 5. Section 5: Determination of Awards.
     5.1. Target Bonus Award, Maximum Bonus Award. The maximum bonus payable
under an Award for each Program Year will be the lesser of (i) the dollar limit
set forth in Section 4.c of the Plan, and (ii) the following percentage of Base
Salary for each Participant, as such percentages may be increased by the
Committee from time to time: two-hundred percent (200%) of Base Salary for the
Chief Executive Officer, one-hundred and seventy percent (170%) for Executive
Vice Presidents and one-hundred and fifty percent (150%) of Base Salary for each
other Participant.
     5.2. Performance Measures. Payment under an Award is conditioned upon
achievement of the threshold Financial Goal, as described below. If the
threshold Financial Goal is achieved, the Award payment will be the maximum
bonus amount described in Section 5.1 minus such adjustments, if any, as the
Committee determines to be appropriate to reflect levels of achievement with
respect to the Financial Goal (if that Goal is achieved at a level below the
maximum level) and/or one or more of the other factors described below and/or
such other factors as shall be designated by the Committee.
     (a) Financial Goal. The financial goal is based on Atlas’s pre-tax profits.
For each Program Year, the threshold pre-tax profit level (which must be met
before any amounts will be payable under Awards), the maximum pre-tax profit
level, intermediate pre-tax profit levels, and the percentage of each
Participant’s target bonus award that will be deemed achieved at each such
profit level, will be determined by the Committee.
     (b) Cost Control Adjustment. The Committee may reduce maximum Award
payments, if any, to reflect the level of achievement of such cost control goal
or goals as the Committee may establish for the Program Year.

2



--------------------------------------------------------------------------------



 



     (c) Service Reliability. The Committee may also reduce maximum Award
payments, if any, to reflect the level of achievement of such service
reliability factors as the Committee may determine for the Program Year.
     (d) Management Business Objectives Adjustment. The Committee may also
reduce maximum Award payments, if any, to reflect the level of achievement of
such individual management business objectives as the Committee may determine in
the case of any Participant for the Program Year.
     (e) Effect of Corporate Transactions and other Exigencies. Without limiting
the generality of the foregoing, the Committee shall have the authority, to the
extent consistent with the requirements for satisfying the performance-based
compensation exception under 162(m) of the Code, to identify objectively
determinable events (for example, but without limitation, acquisitions or
dispositions) which, if they occur, would have a material effect on objective
Performance Criteria applicable to Awards under the Program, and to adjust such
Performance Criteria in an objectively determinable manner to reflect such
events.
Section 6. Payment of Awards under this Program.
     6.1. General. Subject to Section 6.4, Participant will be entitled to
receive payment, if any, under an Award if the Participant is still employed by
Atlas on the last day of the Program Year for which the Award is paid, unless in
the period between the last day of the Program Year and any payout under the
Program, the Participant is terminated by Atlas for Cause (as defined in
Section 7) or the Participant terminates his employment with Atlas for any
reason. A Participant will receive an Award in the manner and at the times set
forth in this Sections 6.
     6.2. Time of Payment. Any amount payable for an Award for a Program Year
shall be paid by Atlas within two weeks following certification by the Committee
as to achievement of the performance goals following the completion of the
year-end audit for the applicable Program Year, but in no event later than
March 15 of the year following the applicable Program Year.
     6.3. Form of Payment. All amounts payable for an Award shall be paid in
cash or Atlas stock, but Atlas stock may be used, if at all, only for the
portion of the Award that exceeds fifty percent (50%) of Base Salary.
     6.4. Termination of Employment.

3



--------------------------------------------------------------------------------



 



     (a) In General. Except as provided otherwise in this Section 6.4, a
Participant whose employment terminates for any reason prior to the last day of
the Program Year for which an Award is payable shall forfeit such Award.
     (b) Death or Disability. If a Participant’s employment terminates during a
Program Year by reason of death or Disability (as defined in the Plan), the
Committee may, in its sole discretion, direct that all or a portion of a
Participant’s Award be paid, taking into account the duration of employment
during the Program Year, the Participant’s performance, and such other matters
as the Committee shall deem appropriate.
     (c) Retirement; Involuntary Termination; Good Reason. If a Participant’s
employment terminates during a Program Year by reason of (i) an involuntary
termination by Atlas not for Cause (as defined in Section 7 below),
(ii) termination by the Participant for Good Reason (as defined below), or
(iii) in the sole discretion of the Committee, normal retirement under a
retirement program of Atlas, the Participant shall be entitled to receive a
payment with respect to an Award for the Program Year in which such termination
occurred, if he or she had been employed by Atlas on the last day of such
Program Year in an amount equal to the lesser of (1) the amount he or she would
have received if he or she was employed by Atlas on the last day of the Program
Year based upon actual company performance measured pursuant to the plan (and
assuming for such purpose that 50% of his or her Individual MBOs have been
achieved), or (2) his or her Target Bonus Percentage. Such payment shall be
subject to all terms and conditions of the Program, including without limitation
the provisions of Section 5 (relating to determination of the Award) and Section
6.2 (relating to the time of payment of the Award). This Section 6.4 shall not
apply to the extent the rights of a Participant in such circumstances are
governed by another agreement. “Good Reason” under this Section 6 shall mean
(i) a material reduction in Participant’s duties and responsibilities from those
of Participant’s most recent position with Atlas, or (ii) a reduction of
Participant’s aggregate salary, benefits and other compensation (other than
bonus opportunity, which shall be paid as provided above) from that which the
Participant was most recently entitled during employment with Atlas other than
in connection with a reduction as part of a general reduction applicable to all
participants in the Program.
Section 7. Change in Control.
     In the event Atlas undergoes a Change in Control, Awards will be determined
and paid in accordance with this Section 7 based on the assumption that each of
the Financial Goal, the Cost Control Goal, the Management-Based Objectives and
any other Performance Criteria have been achieved at a level of 100% of target
for the Plan Year in which the Change in Control takes place pursuant to
Section 5 of the Program; provided, however, if upon completion of the year-end
audit for the applicable Program Year it is determined that the Financial Goal
or any other Performance Criteria was achieved at a level higher than 100% of
target, Awards will be correspondingly adjusted pursuant to Section 5 of the
Program. Notwithstanding the above, a Participant whose employment with Atlas
terminates prior to the Change in Control shall forfeit such Award, unless such
termination is by reason of (i) death, (ii) Disability (as defined in the Plan),
(iii) normal retirement under a retirement program of Atlas, (iv) by Atlas not
for Cause, or

4



--------------------------------------------------------------------------------



 



(v) by the Participant for Good Reason (as defined below). For purposes of this
Program, “Change in Control of Atlas” shall mean and shall be deemed to have
occurred if (i) any Person (within the meaning of the Exchange Act) or any two
or more Persons acting in concert shall have acquired beneficial ownership
(within the meaning of Rule l3d-3 under the Exchange Act), directly or
indirectly, of voting securities of Atlas (or other securities convertible into
voting securities of Atlas) representing 40% or more of the combined voting
power of all securities of Atlas entitled to vote in the election of directors,
other than securities having such power only by reason of the happening of a
contingency, or (ii) the Board of Directors of Atlas shall not consist of a
majority of Continuing Directors. For purposes of this Program, “Continuing
Directors” shall mean the directors of Atlas on the date hereof and each other
director, if such other director’s nomination for election to the Board of
Directors of Atlas is recommended by a majority of the then Continuing
Directors. “Cause” shall mean (i) the Participant’s refusal or failure (other
than during periods of illness or Disability (as defined in the Plan)) to
perform his or her material duties and responsibilities to Atlas, (ii) the
conviction or plea of guilty or nolo contendere of the Participant in respect of
any felony, other than a motor vehicle offense, (iii) the commission of any act
which causes material injury to the reputation, business or business
relationships of Atlas including, without limitation, any material breach of
written policies of Atlas with respect to trading in securities, (iv) other acts
of fraud in connection with the Participant’s duties and responsibilities to
Atlas, including, without limitation, misappropriation, theft or embezzlement in
the performance of the Participant’s duties and responsibilities as an employee
of Atlas, or (v) a violation of any material Atlas policy, including, without
limitation, a violation of the laws against workplace discrimination. “Good
Reason” under this Section 7 shall mean the failure of the surviving entity in
the Change in Control, of failure of an affiliate of the surviving entity, to
continue the Participant in a position with the surviving entity or affiliate
that (a) is not located within 40 miles of the location of such Participant’s
most recent principal location of employment with Atlas, (ii) does not involve
substantially comparable duties and responsibilities as such Participant’s most
recent position with Atlas, or (iii) does not entitle the Participant to salary,
benefits and other compensation (other than bonus opportunity, which shall be
paid as provided above) that, in the aggregate, are substantially comparable or
more favorable than those to which the Participant most recently was entitled
during employment with Atlas.
Section 8. Beneficiary Designation.
     8.1. Designation and Change of Designation. Each Participant shall file
with Atlas a written designation of one or more persons as the Beneficiary who
shall be entitled to receive the Award, if any, payable under the Program upon
the Participant’s death. A Participant may, from time to time, revoke or change
his Beneficiary designation without the consent of any prior Beneficiary by
filing a new designation with Atlas. The last such designation received by Atlas
shall be controlling; provided, however, that no designation, or change or
revocation thereof, shall be effective unless received by Atlas prior to the
Participant’s death, and in no event shall it be effective as of any date prior
to such receipt.
     8.2. Absence of Valid Designation. If no such Beneficiary designation is in
effect at the time of a Participant’s death, or if no designated Beneficiary
survives the Participant, or if such designation conflicts with law, the
Participant’s estate shall be deemed to have been designated as the
Participant’s Beneficiary and shall receive the payment of the amount, if any,
payable under the Program upon his death. If Atlas is in doubt as to the right
of any person to

5



--------------------------------------------------------------------------------



 



receive such amount, Atlas may retain such amount, without liability for any
interest thereon, until the rights thereto are determined, or Atlas may pay such
amount into any court of appropriate jurisdiction and such payment shall be a
complete discharge of the liability of the Program and Atlas therefor.
Section 9. General Provisions.
     9.1. Plan to be Unfunded. The Program is intended to constitute an unfunded
incentive compensation arrangement. Nothing contained in the Program, and no
action taken pursuant to the Program, shall create or be construed to create a
trust of any kind. A Participant’s right to receive an Award shall be no greater
than the right of an unsecured general creditor of Atlas. All Awards shall be
paid from the general funds of Atlas, and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
Awards. There shall not vest in any Participant or Beneficiary any right, title,
or interest in and to any specific assets of Atlas.
     9.2. Section 409A of the Code. Awards under the Program are intended to be
exempt from the requirements of Section 409A of the Code and shall be construed
and administered accordingly. Notwithstanding anything to the contrary in the
Program, neither Atlas, nor any affiliate, nor the Committee, nor any person
acting on behalf of Atlas, any affiliate, or the Committee, shall be liable to
any Participant or to the estate or beneficiary of any Participant or to any
other holder of an Award by reason of any acceleration of income, or any
additional tax, asserted by reason of the failure of an Award to satisfy the
requirements of Section 409A or by reason of Section 4999 of the Code; provided,
that nothing in this Section 9.3 shall limit the ability of the Committee or
Atlas to provide by separate express written agreement with a Participant for a
gross-up payment or other payment in connection with any such tax or additional
tax.
     9.3. Rights Limited; Conflicts. Nothing contained in the Program shall give
any Eligible Employee the right to continue in the employment of Atlas, or limit
the right of Atlas to discharge an Eligible Employee. If there is a conflict
between this Program and another senior executive employment program or
arrangement, such other program or arrangement shall control.
     9.4. Governing Law. The Program shall be construed and governed in
accordance with the laws of the State of New York.
     9.5. Taxes. There shall be deducted from all amounts paid under the Program
all federal, state, local and other taxes required by law to be withheld with
respect to such payments.
Section 10. Amendment, Suspension, or Termination.
Except with respect to 6.4(c) for any Program Year in effect, the Committee
reserves the right to amend, suspend, or terminate the Program at any time.

6